11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 12/03/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-14 and 16-21 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



5.	Claims 1-4, 7-14 and 16-21 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Stockhammer et al (US 2020/0112753).

Regarding Claims 1, 12 and 14, Stockhammer discloses an apparatus (see Fig. 7; such as a packaging device), the apparatus comprising a processor and a memory (see Para 12) operatively coupled to the processor, wherein the apparatus is configured to perform a method for processing a media stream at a media distribution unit comprising a processor; the method comprises obtaining, based on media stream data received from a media encoder, at least one media data chunk of the media stream, wherein the at least one media data chunk is a separately addressable media data object by a request for media data received by the media distribution unit (see Fig. 7; Para 109-122; Para 132; client is able to request a HTTP chunk once it is available); generating, based on received media stream data, metadata related to the media data chunk (see Para 113-122; Para 209; such as generating MPD for accessing a HTTP chunk when is available); storing the media data chunk in a memory of the media distribution unit, wherein the memory is configured to store media data chunks as separately addressable media data objects for a memory read from the memory (see Para 12; Para 81; storing a HTTP chunk in a memory when it is available for retrieval from a presentation device); and updating a list of media data chunks stored in the memory, based on the metadata related to the media data chunk (see Para 27; Para 94; such as updates of the MPD).

Regarding Claims 2, 16 and 19, Stockhammer further discloses generating, by the media distribution unit, the at least one media data chunk based on the media stream data (see Para 109-122).

Regarding Claims 3, 17 and 20, Stockhammer further discloses the at least one media data chunk is comprised in a media data fragment of the media stream, and wherein the metadata comprises information on the media data fragment to which the media data chunk belongs (see Para 109-111), based on the information on the media data fragment to which the media data chunk belongs indicating that the media data chunk is a first chunk of the media data fragment, storing the media data chunk in the memory in the form of a fragment file containing the media data chunk (see Para 103).

Regarding Claims 4, 18 and 21, Stockhammer further discloses wherein based on the information on the media data fragment not indicating that the media data chunk is the first chunk of the media data fragment, storing the media data chunk in the memory in the fragment file corresponding to the media data fragment (see Para 109; such as storing the media data chunk as CMAF non-initial chunk).

Regarding Claim 7, Stockhammer further discloses receiving a request for transmission of the media data chunk from an output unit of the media distribution unit configured for outputting media data in response to a request related to media data received by the media distribution unit (see Para 209; such as content preparation device 20 may then receive a request for media data from the client device (306) and send the requested media data to the client device).

Regarding Claim 8, Stockhammer further discloses updating the list, transmitting to an output unit of the media distribution unit a message informing the output unit that the media data chunk is stored in the memory (see Para 109).

Regarding Claim 9, Stockhammer further discloses the media data chunk is a Common Media Application Format, CMAF chunk (see Para 106).

Regarding Claim 10, Stockhammer further discloses the memory is a short-term memory, wherein the short-term memory is dimensioned for storing media data corresponding to a predetermined capacity feature (see Para 59; Para 214; such as a cache).

Regarding Claim 11, Stockhammer further discloses the memory is a Random Access Memory, RAM, memory and/or a flash-based memory (see Para 84; such as a RAM, or flash memory).

Regarding Claim 13, Stockhammer further discloses a media distribution system configured to distribute media streams, the media distributing system comprising an apparatus according to claim 12 configured to process video streams received by the system (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al (US 2020/0112753) as applied to claims 1 and 3 above, and further in view of Dahl et al (US 2020/0037014).

Regarding Claims 5 and 6, Stockhammer discloses updating the list of media data chunks (see Para 94) but is silent about the metadata comprises a timestamp for the media data chunk, determining, based on the timestamp, whether the media data fragment was stored in the memory for a time period exceeding a predetermined duration; and based on the determination, deleting from the memory each of one or more media data chunks belonging to the media data fragment, and updating the list of media data chunks by deleting from the list metadata related to each of the one or more media data chunks belonging to the media data fragment.
In an analogous art, Dahl discloses the metadata comprises a timestamp for the media data chunk (see Para 73-74); and equally discloses determining, based on the timestamp, whether the media data fragment was stored in the memory for a time period exceeding a predetermined duration; and based on the determination, deleting from the memory each of one or more media data chunks belonging to the media data fragment (see Para 106); One of ordinary skill in the art would recognize to update the list of media data chunks by deleting from the list metadata related to each of the one or more media data chunks belonging to the media data fragment since they are no longer available. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stockhammer to include the metadata comprises a timestamp for the media data chunk, determining, based on the timestamp, whether the media data fragment was stored in the memory for a time period exceeding a predetermined duration; and based on the determination, deleting from the memory each of one or more media data chunks belonging to the media data fragment, and updating the list of media data chunks by deleting from the list metadata related to each of the one or more media data chunks belonging to the media data fragment as taught by Dahl so most updated playlist can be provided while save valuable memory space for newer version of media data fragments.

Conclusion
6.	Claims 1-14 and 16-21 are rejected.

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426